Terral, J.,
delivered the opinion of the court.
The appellants, Harris and White, were prosecuted in March, 1900, for selling by retail, within the city of Water Valley, fresh meats, mutton, beef and pork, etc., without a license from the city. They had a state license for carrying on a meat market, which, in the city of Water Valley, a city of less than five thousand inhabitants, is fixed at $5, and they offered the city authorities $2.50 for a city license, which latter sum the city refused to receive, but demanded $20 license fee. That ■city, previous to the adoption of the annotated code, exercised its prerogatives under a charter which authorized it to fix, at its discretion, the amount of the license to be paid for selling fresh meats within tbe city; and Porter v. City of Water Valley, 70 Miss., held that a license fee like the one in question was a valid exercise of municipal authority. But since the adoption of chapter 93, on municipalities, of the code of 1892 the city of Water Valley has elected to come under the provisions thereof, and by its provisions the old charter of the city is annulled, and Porter v. City of Water Valley is inapplicable.
Under the privilege license law in force in 1900, meat markets are licensed by the state to be conducted, in cities of less than five thousand inhabitants, at a license tax of five dollars per annum, and municipalities, under § 2972, can only levy for the city license tax a sum not exceeding one-half of the state license tax. When the city of Water Valley came under the operation of chapter 93 of the code of 1892, all of its power under its original charter, except as kept alive by *661the provisions of that chapter, was annulled, and after such time its authority is limited by that chapter. Town of Greenwood v. Delta Bank, 75 Miss., 162; Borries v. City of Biloxi, decided at this term. Ante, 657.

The judgment of the circuit court is reversed and the case is remanded.